DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                EZIC, INC.,
                                 Appellant,

                                    v.

                          AUSRA SJOHOLM,
                              Appellee.

                              No. 4D17-3339

                          [August 16, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE15-020801(21).

   Sue-Ellen Kenny and Scott D. Glassman of the Law Office of Scott
Glassman, P.A., West Palm Beach, for appellant.

  Howard D. DuBosar and Eli DuBosar of The DuBosar Law Group, P.A.,
Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.